Exhibit 10.1 CONNECTICUT WATER SERVICE, INC. AND SUBSIDIARIES Code of Conduct November 20, 2009 (A revision of Appendix B, Employee Handbook) Index Statement of Our Shared Principals 1 Government & Regulatory Agencies who oversee our business 2 Shareholders who own our business 3 Customers who receive our service 4 Business Practices 5 Confidential Information 5 Conflict of Interest 5-6 Prohibition of Gifts to Public Officials and State Employees 7 Campaign Contributions 8 Code of Conduct Violations and Audit Misconduct Reporting 9 Ethics Decision Tree 10 Insider Trading Policy 11 Responsibility Statement 12 CONNECTICUT WATER SERVICE, INC.
